Exhibit 10.2

 

GUARANTY

THIS GUARANTY dated as of September 4, 2020 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders
under that certain Revolving Credit Agreement dated as of September 4, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Broadstone Net Lease, LLC, a New York limited
liability company, (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any other Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the payment
of all interest, Fees, charges, attorneys’ fees and other amounts payable to the
Administrative Agent or any other Guarantied Party thereunder (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and

 

--------------------------------------------------------------------------------

 

become due after the filing of a case or other proceeding under the Bankruptcy
Code (as defined below) or other similar Applicable Law but for the commencement
of such case or proceeding, whether or not such amounts are allowed or allowable
in whole or in part in such case or proceeding); (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
other Obligations; and (d) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any of the other Guarantied Parties in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder.

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy any of them may have
against the Borrower, any other Guarantor or any other Person or commence any
suit or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any other Guarantied Party which may secure any
of the Guarantied Obligations.

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b)any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

2

--------------------------------------------------------------------------------

 

(c)any furnishing to the Administrative Agent or the other Guarantied Parties of
any security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral, if any, securing any of the
Obligations;

(d)any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g)any nonperfection or impairment of any security interest or other Lien, if
any, on any collateral securing in any way any of the Guarantied Obligations;

(h)any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

(i)any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the other Guarantied Parties;

(k)any change in the corporate existence, structure or ownership of the Borrower
or any other Loan Party;

(l)any statement, representation or warranty made or deemed made by or on behalf
of the Borrower, any Guarantor or any other Loan Party under any Loan Document,
or any amendment hereto or thereto, proves to have been incorrect or misleading
in any respect; or

(m)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not

3

--------------------------------------------------------------------------------

 

limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

4

--------------------------------------------------------------------------------

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the other Guarantied Parties and shall forthwith pay
such amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the other Guarantied Parties such additional amount as will result in the
receipt by the Administrative Agent and the other Guarantied Parties of the full
amount payable hereunder had such deduction or withholding not occurred or been
required.

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of the Borrower to such Guarantor
of whatever description, including without limitation, all intercompany
receivables of such Guarantor from the Borrower (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Guarantied
Obligations.  If an Event of Default shall exist, then no Guarantor shall accept
any direct or indirect payment (in cash, property or securities, by setoff or
otherwise) from the Borrower on account of or in any manner in respect of any
Junior Claim until all of the Guarantied Obligations have been indefeasibly paid
in full.

5

--------------------------------------------------------------------------------

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17.  WAIVER OF JURY TRIAL.

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION

6

--------------------------------------------------------------------------------

 

MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

7

--------------------------------------------------------------------------------

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the other Guarantied Parties shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.9 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
other Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the other Guarantied Parties have not so
consented shall be null and void.

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

8

--------------------------------------------------------------------------------

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the other Guarantied
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the other Guarantied Parties or any of the
Administrative Agent’s or of any other Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit
Agreement.  Delivery of an executed counterpart of a signature page of this
Guaranty that is an Electronic Signature transmitted by telecopy, emailed .pdf
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Guaranty in accordance with Section 13.14 of the Credit Agreement.

9

--------------------------------------------------------------------------------

 

Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Obligations until such time as the
Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against the Borrower in respect of any payment of Guarantied
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 31.  Definitions.  (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,

10

--------------------------------------------------------------------------------

 

winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b)Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

BROADSTONE NET LEASE, INC.,

a Maryland corporation

 

 

 

By:

 

/s/ Ryan M. Albano

Name:

 

Ryan M. Albano

Title:

 

Chief Financial Officer

 

Address for Notices:

 

 

 

c/o

 

 

 

 

 

800 Clinton Square

Rochester, New York

Attn:

 

Chief Financial Officer

Telecopy Number:

 

(585) 625-3680

Telephone Number:

 

(585) 287-6498

 

 

 

Signature Page to Guaranty



 

 

 



--------------------------------------------------------------------------------

 

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of _______________, 20__, executed and
delivered by _________, a _______________ (the “New Guarantor”), in favor of
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders
under that certain Revolving Credit Agreement dated as of September 4, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” ), by and among Broadstone Net Lease, LLC, a New York limited
liability company (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of September 4, 2020 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent Guarantor in favor of the Administrative Agent
and the other Guarantied Parties and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

Annex I

--------------------------------------------------------------------------------

 

(a)irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b)makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c)consents and agrees to each provision set forth in the Guaranty.

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

[Signatures on Next Page]

 

 

Annex I

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR], a [__________]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

c/o

 

 

 

 

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

 

Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Accession Agreement

 



 

 

